DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application, 16/727,382 filed on 12/26/2019, claims no foreign priority.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Response to Amendment
Examiner notes this is a Non-Final Office Action being issued in Response to a Request for Continued Examination filed on 01/07/2022.  Claims 1-8 and 10-18, filed on 01/07/2022, are currently pending and ready for examination.  Claim 9 was previously cancelled.  

Specification
The disclosure is objected to because of the following informalities: Applicant states, in the specification, ¶ 0032, “In this step, the de-identified sensing device 10 receives the input analog decoder 12. The analog decoder 12 includes a physical encoded component or an electrical encoded component” (underline added).  Examiner believes this is a typographical error and analog decoder 12 should read analog encoder 12.  However, it could be a different concept intended by the applicant, explanations are requested.   
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
Such a claim limitation is “a de-identified sensing device” in independent claims 1, 7, and 13.  Corresponding structure is at least disclosed as an Analog-to-Digital-Convertor at ¶ 0029 and ¶ 0039 of the instant Specification.  

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 12, and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant uses the phrases “a quantizer implemented by an Analog-to-Digital Convertor configured to convert the responsive data to the de-identified data” (claim 6 line2-3), the phrase “converting the responsive data to the de-identified data by the Analog-to-Digital Convertor” (claim 12 line 5), and  “the quantizer is an Analog-to-Digital Convertor configured to 
¶ 0015).  Examiner is unclear how an Analog-to-Digital Convertor strips personal identifying information from “responsive data.”  Explanations are requested. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 10-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea 

 Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A data processing system disposed on a sensor comprising: 
	a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data; and 
	a decoding device, communicably connecting to the de-identified sensing device and configured to generate a decoded data according to the de-identified data and a plurality of decoding parameters obtained from a database trained by machine learning; 
	wherein the de-identified sensing device comprises an analog encoder configured to encode the sensing data to generate a responsive data, the decoding device decomposes the de-identified data into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate, the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data.  

Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.

	receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and 
	generating a decoded data according to the de-identified data and a plurality of decoding parameters obtained from a database trained by machine learning; 
	wherein the de-identified sensing device comprises an analog encoder configured to encode the sensing data to generate a responsive data, and generating the decoded data according to the de-identified data and the plurality of decoding parameters obtained from the database trained by machine learning comprises: 
	decomposing the de-identified data into a sparse component and a smooth component by the decoding device, wherein the sparse component is represented at a rate below a Nyquist rate; and 
	selecting a plurality of regularization parameters respectively according to the sparse component and the smooth component, wherein the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data.  
Claim 13 is copied below, with the limitations belonging to an abstract idea being underlined.
	A de-identified sensing device configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data comprising: 
generate a responsive data; 	wherein the de-identified data is transferred to a decoding device for generating a decoded data according to the de-identified data and a plurality of decoding parameters obtained from a database trained by machine learning, the decoding device decomposes the de-identified data into a sparse component and a smooth component, wherein the sparse component is represented at a rate below a Nyquist rate, and the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data.  

The limitations underlined describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the underlined steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system does not offer a meaningful limitation beyond generally linking the use of the method to  
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.

Therefore, claim 1, 7, and 13 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-6, 8-11, and 14-18 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. hereinafter Lu, “Signal recovery for compressive spectrometers,” downloaded from https://www.spiedigitallibrary.org/conference-preceedings-of-spie, in view of Khashman, U.S. Pub. No. 2018/0226143 A1.  

Regarding Independent claim 1 Lu teaches:	
	 A data processing system disposed on a sensor comprising: 
	a decoding device, communicably connecting to the [de-identified] sensing device and configured to generate a decoded data according to the [de-identified] data and a plurality of decoding parameters obtained from a database trained by machine learning (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”); 
	wherein the [de-identified] sensing device comprises an analog encoder configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed as this is the same arrangement of the “analog encoder” depicted in fig 1 of the specification Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”), 
	the decoding device decomposes the [de-identified] data into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate, the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “”the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification therefore Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data”), 
	Lu does not teach:
	a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data: and that the processed data is de-identified data.   
	Khashman teaches:
	a de-identified sensing device, configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data: and that the processed data is de-identified data (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).     

Regarding claim 2 Lu as modified teaches:
	the sensing data is a spectrum data or a spatial data (Lu, § 2.2:  Lu teaches “Let the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter, and output yi by the corresponding sensor” (§ 2.2) thereby disclosing “the sensing data is a spectrum data or a spatial data”).  

Regarding claim 3 Lu as modified teaches:
	the analog encoder comprises a filter array, a detector array and a readout circuit; and wherein the filter array is configured to perform a physical encoding or an electrical signal encoding, the detector array is disposed on the readout circuit, and the filter array is disposed on the detector array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “the detector array is disposed on the readout circuit” as the “detector array” detects the signal and then sends the signal to be processed).  

Regarding claim 4 Lu as modified teaches:
	the filter array is configured to perform a random optical response to the sensing data of the target (Lu, fig 1, § 2.2: Lu teaches ““The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” (§ 2.2) teaching “the filter array is configured to perform a random optical response to the sensing data of the target” as “each filter” discloses a “filter array” and “transmittance of each filter fi (λ) define the wavelength that can pass through” discloses “a random optical response to the sensing data of the target”).

Regarding claim 5 Lu as modified teaches:
	the detector array comprises a plurality of detectors whose frequency sensing ranges or wavelength sensing ranges are identical to one another (Lu, § 6.1:  Lu teaches a filter array where the filters are all at the same wavelength interval (§ 2.1 3rd paragraph)).  

Regarding claim 6 Lu as modified does not teach:
	the de-identified sensing device further comprises a quantizer implemented by an Analog-to-Digital Convertor configured to convert the responsive data to the de-identified data. 
	Khashman teaches:
(Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor configured to convert the responsive data to the de-identified data”).   
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).     

Regarding Independent claim 7 Lu teaches:
	A data processing method performing on a sensor adapted to a data processing system disposed on the sensor, wherein the data processing system comprises a [de-identified] sensing device and a decoding device, and the method comprises: 	 
(Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”);  
	wherein the [de-identified] sensing device comprises an analog encoder configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed.  This is the same arrangement as the “analog encoder” depicted in fig 1 of the specification therefore Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”), and 
	generating the decoded data according to the [de-identified] data and the plurality of decoding parameters obtained from the database trained by machine learning comprises: 
	decomposing the [de-identified] data into a sparse component and a smooth component by the decoding device, wherein the sparse component is represented at a rate below a Nyquist rate; and 
(Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “”the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data”), 
	Lu does not teach:
	receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and the processed data is de-identified data.
	Khashman teaches:
	receiving a sensing data of a target and processing the sensing data to generate a de-identified data by the de-identified sensing device; and the processed data is de-identified data (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).    

Regarding claim 8 Lu teaches:

	performing a physical encoding or an electrical signal encoding to the sensing data by the filter array (Lu, fig 1, § 2.2, Lu teaches “filter-based architecture” as depicted in fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally, Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” as the “detector array” detects the signal and then sends the signal to be processed.  This is the same arrangement as the “analog encoder” depicted in fig 1 of the specification therefore Lu discloses “performing a physical encoding or an electrical signal encoding to the sensing data by the filter array).  
	receiving the sensing data of the target and processing the sensing data to generate the de-identified data by the de-identified sensing device (Khashman teaches, see claim 7 above) comprises:   

Regarding claim 10 Lu teaches:
	generating the decoded data according to the de-identified data and the plurality of decoding parameters obtained from a database trained by machine learning (Lu teaches, see claim 7 above) further comprises: 	
	computing a sparse basis according to the database by the decoding device with a sparse induced database, wherein the decoding device computing the sparse basis according to the de- (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in 
¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “sparse basis”).     

Regarding claim 11 Lu teaches:		
	generating the decoded data according to the de-identified data and the plurality of decoding parameters obtained from the database trained by machine learning further (Lu teaches, see claim 7 above) comprises: 	
	obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter; and 
	performing an adaptive regularization to generate the decoded data (Lu, § 4, § 5:  Lu teaches equation 5 which is the same equation as the equation in ¶ 0043 of the specification.  Lu also teaches “we recommend using proximal gradient descent as the solver” (§ 5 3rd paragraph) disclosing machine learning.  The specification states in ¶ 0042 that “the computing device 34 may adopt an adaptive regularization or a proximal gradient descent method to solve the following optimization problem in order to convert the de-identified data into the decoded data.”  A person of ordinary skill in the art would conclude if the algorithms (eqn. 5 of Lu and eqn. of ¶ 0043 in specification) are the same and the machine learning technique for solving the algorithms is the same (the proximal gradient descent method) then the solutions would be the same including the “obtaining the plurality of decoding parameters according to the sparse basis and the regularization parameter” and “performing an adaptive regularization to generate the decoded data sparse basis”).     
 .  
Regarding claim 12 Lu does not teach:
	the de-identified sensing device further comprises a quantizer implemented by an Analog-to-Digital Convertor, and receiving the sensing data of the target and processing the sensing data to generate the de-identified data by the de-identified sensing device further comprises: 
	converting the responsive data to the de-identified data by the Analog-to-Digital Convertor.  
	Khashman teaches:
	 the de-identified sensing device further comprises a quantizer implemented by an Analog-to-Digital Convertor, and receiving the sensing data of the target and processing the sensing data to generate the de-identified data by the de-identified sensing device further comprises: 
	converting the responsive data to the de-identified data by the Analog-to-Digital Convertor (Khashman, fig 1, fig 2, ¶ 0013-¶ 0015, ¶ 0051:  Khashman teaches a” processing device may include” among other things, “various analog-to-digital converters” (¶ 0051) where the “processing device” is part of the “user device 200 associated with a user 104” (¶ 0051).  The “processing device” is used to preprocess where “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data” (¶ 0015) thereby disclosing “a quantizer implemented by an Analog-to-Digital Convertor” and “converting  the responsive data to the de-identified data by the Analog-to-Digital Convertor”).   
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).     

Regarding Independent claim 13 Lu teaches:
	A [de-identified] sensing device configured to receive a sensing data of a target 
	an analog encoder, configured to encode the sensing data to generate a responsive data (Lu fig 1, § 2.2:  Lu teaches a “filter-based architecture” as depicted in the right-hand side of fig 1 where “the input spectrum x(λ) which represents the reflection or transmission light power at a given wavelength λ passes through each filter" thereby disclosing “a filter array.”  Lu also teaches “The transmittance of each filter fi (λ) define the wavelength that can pass through and be detected by the sensor” disclosing a “detector array.”  Additionally Lu teaches “By measuring the output yi, the input spectrum x(λ) can be theoretically recovered as                         
                            
                                
                                    x
                                
                                ^
                            
                        
                    (λ)” disclosing a “readout circuit” that detects the signal and then sends the signal to be processed as this is the same arrangement of the “analog encoder” depicted in fig 1 of the specification Lu discloses “an analog encoder configured to encode the sensing data to generate a responsive data”); 	wherein the [de-identified] data is transferred to a decoding device for generating a decoded data according to the [de-identified] data and a plurality of decoding parameters obtained from a database trained by machine learning (Lu, § 6.1, § 6.2:  Lu teaches “we evaluate all methods using the real datasets described in Section 6.1.  Specifically, we train and validate out models on dataset (B), and report the signal reconstruction error of dataset (A)” (§6.2 1st paragraph).  Lu also teaches “to validate out signal reconstruction approach with filter-based spectrometers” (§ 6.1 3rd paragraph) therefore Lu teaches data from the “filter-based spectrometers” being “trained by machine learning.”), 
	the decoding device decomposes the [de-identified] data into a sparse component and a smooth component, wherein the sparse component is represented at a rate below a Nyquist rate, and the decoding device selects a plurality of regularization parameters respectively according to the sparse component and the smooth component, the plurality of decoding parameters include regularization parameters respectively corresponding to the sparse component and the smooth component, and a dimension of the decoded data is greater than a dimension of the responsive data (Lu, § 1, § 2.1, § 4, § 5:  Lu teaches “we extend this idea and consider a slightly more complex signal model that encourages both sparsity and smoothness” (§ 2.1 2nd paragraph) where “According to the compressive sensing theory, sparse nature of signal can be capture and represented at a rate significantly below the Nyquist rate” (§ 1, 2nd paragraph) thereby disclosing the de-identified data is decomposed ” into a sparse component and a smooth component, the sparse component is represented at a rate below a Nyquist rate.”  Lu also teaches “The sparsity and smoothness assumption manifests as separate regularization terms in the optimization problem for signal reconstruction” (§ 5, 1st paragraph) where the optimization problem for signal reconstruction” is represented by the algorithm of equation 5, where “v” represents the smooth component and z” represent the sparse component (§ 4, 2nd paragraph) and λ1 represent the coefficient of the sparse component and λ2 represents the coefficient of the smooth component (eqn. 5) thereby disclosing “regularization parameters respectively according to the sparse component and the smooth component.”  Lu also teaches “we recommend using proximal gradient descent as the solver” disclosing machine learning is used to determine λ1 and  λ2  thereby disclosing “a plurality of regularization parameters” additionally disclosing “the plurality of decoding parameters”  as, according to ¶ 0040 of the specification “”the decoder 343 of the computing device 34 of the decoding device 30 further selects regularization parameters to serve as the decoding parameters according to the characteristic of each component.”  Equation 5 in Lu is the exact same equation as the equation in ¶ 0043 of the specification Lu discloses “a dimension of the decoded data is greater than a dimension of the responsive data”), 
	Lu does not teach:
	A de-identified sensing device configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data, and the processed data is de-identified data. 
	Khashman teaches:
	A de-identified sensing device configured to receive a sensing data of a target and to process the sensing data to generate a de-identified data, and the processed data is de-identified data (Khashman, ¶ 0013-¶ 0015:  Khashman teaches “preprocessing comprises at least one of normalizing, de-identifying, and delimiting the portion of the source data and the source user information” (¶ 0013) and “based on identifying the at least some personal identifying information, stripping the portion of the source data and the source user information of the personal identifying information to generate de-identified data”(¶ 0015) thereby disclosing “process the sensing data to generate a de-identified data” and that the processed data is de-identified data).
	It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the signal recovery method as disclosed by Lu by including de-identifying data as taught by Khashman in order to provide a system where “the unique data encoding, delimiting, de-identifying, and normalization features of the invention and the resulting smaller size of the encoded data file enables the present invention to transfer files through a variety of communication channels and with increased speed” (Khashman, 0084).      

Regarding claim 14:
	Claim 14 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.

Regarding claim 15:
	Claim 15 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 16:
	Claim 16 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 17:
	Claim 17 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.

Regarding claim 18:
	Claim 18 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed 01/07/2022 have been fully considered.

Regarding Claim Objections, page 6 of applicant’s remarks.  Due to applicant’s arguments and the changes made to claim 10, the claim objection has been withdrawn.

Regarding Rejection Under 35 U.S.C. § 103, pages 6-11 of applicant’s remarks.  Applicant’s arguments have been considered but are moot due to new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dai et al., U.S. Pub. No. 2019/0063215 A1, teaches methods for obtaining high-resolution spectral data of fluids.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.R.K./Examiner, Art Unit 2865 
                                                                                                                                                                                                       /EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865
2/11/2022